Filed 6/26/13 F.V. v. City of Anaheim CA4/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE

F.E.V., a Minor, etc., et al.,

     Plaintiffs and Appellants,                                        G046937

         v.                                                            (Super. Ct. No. 30-2011-00499175)

CITY OF ANAHEIM et al.,                                                ORDER MODIFYING OPINION;
                                                                       NO CHANGE IN JUDGMENT
     Defendants and Respondents.
                   It is ordered that the opinion filed herein on June 24, 2013, be modified as
follows:
                   On page 10, the heading of part C, under section III, is deleted and replaced
with the following:
                           C. Requirement One: Identity of Issues

                   This modification does not effect a change in the judgment.
                              FYBEL, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



IKOLA, J.




                          2
Filed 6/24/13 (unmodified version)




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


F.E.V., a Minor, etc., et al.,

     Plaintiffs and Appellants,                                        G046937

         v.                                                            (Super. Ct. No. 30-2011-00499175)

CITY OF ANAHEIM et al.,                                                OPINION

     Defendants and Respondents.



                   Appeal from a judgment of the Superior Court of Orange County,
Gregory Munoz, Judge. Affirmed.
                   Law Offices of Dale K. Galipo, Dale K. Galipo and Melanie T. Partow for
Plaintiffs and Appellants.
                   Cristina L. Talley, City Attorney, and Moses W. Johnson IV, Assistant City
Attorney, for Defendants and Respondents.
                                             *               *               *
                                              I.
                                      INTRODUCTION
              The dispositive issue in this case is whether, under principles of collateral
estoppel, a judgment in a federal lawsuit on federal civil rights claims based on police
conduct bars state law claims brought in state court based on the same conduct. We
conclude collateral estoppel bars the state court lawsuit.
              Adolf Anthony Sanchez Gonzalez (Decedent) was shot and killed in an
incident with two Anaheim police officers. His mother and minor daughter (by and
through her guardian ad litem, David Vazquez) filed a complaint in federal court (the
Federal Complaint) against the City of Anaheim and the two officers. The Federal
Complaint asserted civil rights claims under 42 United States Code section 1983 and five
state law claims. The federal district court granted summary judgment in favor of the
defendants on the civil rights claims and concluded the police officers did not use
excessive force, act unreasonably, engage in conduct that shocked the conscience, or
engage in conduct amounting to an independent violation of the Fourth Amendment to
the United States Constitution. The federal court declined to exercise supplemental
jurisdiction over the state law claims and dismissed them without prejudice.
              Decedent’s mother and minor daughter (by and through the same guardian
ad litem) (collectively, Plaintiffs) then filed a complaint in superior court (the State
Complaint) against the City of Anaheim and the two police officers (collectively,
Defendants). The State Complaint reasserted the five state law claims dismissed without
prejudice by the federal court. Defendants demurred to the State Complaint on the
ground of collateral estoppel. The trial court sustained the demurrer without leave to
amend and dismissed the State Complaint. Plaintiffs appeal.
              We affirm. After we held oral argument in this matter, the Ninth Circuit
Court of Appeals issued an opinion affirming the federal court judgment. (Gonzalez v.
City of Anaheim (9th Cir., May 13, 2013, No. 11-56360) 2013 U.S.App. Lexis 9607.) On

                                              2
our own motion, we take judicial notice of this opinion. (Evid. Code, §§ 452, subds. (c)
& (d), 459, subd. (a).) In Hernandez v. City of Pomona (2009) 46 Cal.4th 501, 506
(Hernandez), the California Supreme Court held, under similar facts, that a federal court
judgment adjudicating federal civil rights claims collaterally estopped the plaintiffs in
that case from pursuing their state court wrongful death claim, including on the theory
that the officers’ conduct before the shooting was negligent. Likewise here, the federal
court judgment collaterally estops Plaintiffs from pursuing their state law causes of action
based on both the shooting and on theory the officers’ conduct before the shooting was
negligent.



                                             II.

                  ALLEGATIONS, FACTS, AND PROCEDURAL HISTORY
                        A. Allegations of the Federal Complaint
              In the Federal Complaint, Plaintiffs asserted four claims for violation of
civil rights pursuant to 42 United States Code section 1983 and state law claims for false
arrest/false imprisonment, battery, negligence, and violation of the Bane Act. The four
civil rights claims were (1) unreasonable search and seizure—detention and arrest;
(2) unreasonable search and seizure and due process—excessive force and denial of
medical care; (3) substantive due process; and (4) municipal liability for unconstitutional
custom, practice, or policy.
              The Federal Complaint’s allegations were barebones: On September 25,
2009, Decedent was driving his car near the intersection of Santa Ana Street and Bond
Street in the City of Anaheim. Decedent had not committed any crime, and Anaheim
Police Officers Daron Wyatt and Matthew Ellis had neither reasonable suspicion to
detain Decedent nor probable cause to arrest him. Officer Wyatt “discharged a firearm at
the Decedent, striking him in the head, causing Decedent serious physical injury and


                                              3
eventually killing him.” (Some capitalization omitted.) Finally, the Federal Complaint
alleged Decedent was unarmed and posed no imminent threat of death or serious physical
injury to the officers.
                          B. Summary Judgment in Federal Court
               The United States District Court granted Defendants’ motion for summary
judgment of the federal civil rights claims. In an order entered July 11, 2011, the district
court provided this factual background:
               “On September 25, 2009, at approximately 2 a.m., Defendant Officers Ellis
and Wyatt were en route to a service call regarding a sleeping transient. While the
Defendant Officers were waiting at a red light to turn left, a Mazda MPV van stopped in
the left turn lane next to them. When the signal turned green and the Defendant Officers
were turning left, the Mazda veered into their lane, causing Officer Ellis to brake
aggressively to avoid a collision. The Mazda then turned into a gas station at the corner.
The Defendant Officers continued to their service call regarding the transient, but were
unable to locate him.
               “Subsequently, the Officers returned to the same intersection in an attempt
to locate the Mazda, and found the van at the same gas station where it had stopped
earlier. The Officers parked on the street so they could observe the Mazda. Officer Ellis
saw a male enter the Mazda and drive away. The Officers then followed the Mazda to
see if any law enforcement action would be necessary, and observed the van weaving
within its own traffic lane.
               “At 2:11 a.m., Officer Wyatt advised over the police radio that he and
Officer Ellis intended to make a traffic stop, and activated the patrol unit’s emergency
lights. The Mazda then made a right turn onto another street, where it drove to the left of
the center of the roadway, and eventually stopped at the curb. As the van was turning,
Officer Wyatt saw the driver reaching down towards the right side of the driver’s seat and
leaning over with his right hand extended, as if he was picking something up. When

                                             4
Officer Wyatt got out of the police vehicle and approached the Mazda van, the driver was
still in the same position, but also looking over his left shoulder as if waiting for
Officer Ellis to approach the vehicle. Officer Wyatt then drew his gun, pointed it at the
driver, and said, ‘if you reach down there again I’m gonna shoot you.’ When Officer
Ellis approached the driver’s side of the vehicle, he saw that the driver’s right hand was
clenched into a fist and appeared to be holding something in a plastic bag. Officer Ellis
told the driver to turn off the vehicle and show his hands. Both Defendant Officers could
see the driver’s hands in his lap area, but he still had not opened his right fist.
Officer Wyatt then reached through the partially open window on the passenger side of
the van and unlocked the passenger side door. He again told the driver to open his hand.
When the driver still did not comply, Officer Wyatt reached inside the vehicle and struck
the driver with his flashlight three times across the right elbow or tricep, using a
backhand motion. The driver then raised his right fist toward his mouth and moved his
left hand in the area between the door and the seat.
              “Officer Ellis tried to open the driver’s door, but it was locked, so he
reached through the window on the driver’s side to unlock the door. Officer Ellis asserts
that he then reached through the window and inside the vehicle, reaching around the back
of the driver’s head with his right arm, while attempting to control the driver’s right hand.
Officer Wyatt testified in his deposition that he believed Officer Ellis was applying a
carotid restraint on the driver. Officer Wyatt then backed out of the vehicle and
requested assistance over the police radio. Officer Ellis told the driver to turn off the
engine and give him his hand. The driver did not respond to either of the Officers’
commands and tried to push the Officers away. Officer Wyatt did not see the driver’s
hands make contact with Officer Ellis while he was being held in a head restraint.
However, Officer Wyatt believed the driver was trying to strike Officer Ellis.
Officer Wyatt then entered the van, putting both knees on the passenger seat, and
punched the driver five to six times on his head and face.

                                               5
              “While Officer Ellis was restraining the driver, the driver reached toward
the van’s steering column gear shift. Officer Ellis believed the driver was attempting to
shift the van into a driving gear, so he struck the driver on the back of the head with his
flashlight. Nevertheless, the driver managed to reach forward toward the gear shift,
‘slap’ it into a driving gear, and step on the gas pedal. Because Officer Ellis feared that
he would be pulled forward with the van, he pulled himself out of the driver’s side
window and struck the driver as he was withdrawing from the vehicle.
              “Officer Wyatt, who was still in the van with the driver, yelled at the driver
to stop. The driver did not comply. Officer Wyatt then tried to knock the gear shift into
neutral or park two to three times, but the driver batted his hand away each time. The
driver drove while alternating his hands between the steering wheel and the areas on the
side of his seat; he did not have both hands on the steering wheel at the same time.
Officer Wyatt yelled at the driver to stop, but the driver did not comply. Officer Wyatt
then drew his gun and fatally shot the driver in the head. The van had traveled
approximately 50 feet in the span of 10 seconds, which is equivalent to less than 5 miles
per hour.”
              In granting summary judgment on the civil rights claim based on excessive
force, the district court stated: “Officer Wyatt did not use excessive force when he struck
the decedent’s arm with a flashlight in an attempt to get the decedent to open his right
hand. Both Officers Ellis and Wyatt tried multiple times to gain the decedent’s
compliance without the use of force. They ordered the decedent several times to open his
hand, but each time, the decedent refused to comply with their orders, keeping his fist
clenched. Given the decedent’s consistent failure to comply with the Officers’ orders,
Officer Wyatt had legitimate concerns that the decedent might have either a weapon or
contraband in his fist. As such, it was reasonable for him to use some level of force to
gain compliance from the decedent.” The district court concluded that “even assuming
that Officer Ellis used a carotid restraint on the decedent, such use of force was

                                              6
reasonable under the circumstances.” In addition, the district court concluded, “even
considering the facts in the light most favorable to Plaintiffs, the Court finds that Officer
Wyatt acted reasonably under the circumstances when he shot the decedent in the head
after ordering the decedent to stop the car and trying to stop the car himself several
times.”
               The district court also stated: “Plaintiffs argue that because the Officers
acted recklessly and negligently before the shooting, a reasonable fact finder could
conclude that they provoked the deadly force situation and should therefore be liable.
However, the Ninth Circuit has held that ‘the fact that an officer negligently gets himself
into a dangerous situation will not make it unreasonable for him to use force to defend
himself.’ [Citation.] ‘Thus, even if an officer negligently provokes a violent response,
that negligent act will not transform an otherwise reasonable subsequent use of force into
a Fourth Amendment violation.’ [Citation.] As discussed above, none of the Officers’
actions prior to the shooting constituted an independent Fourth Amendment violation. As
such, Plaintiffs’ argument is not persuasive.”
               On the substantive due process claim, the district court found that Officers
Wyatt and Ellis were forced to make “split-second decisions” in an “emergency
situation” requiring “immediate reaction.” Although Decedent was unarmed, the
officers’ conduct did not “shock the conscience,” the standard for a substantive due
process claim, because the officers reasonably reacted to a perceived or an imminent
threat to their safety.
               Defendants also moved for summary judgment of the state law claims. The
district court declined to exercise supplemental jurisdiction over the state law claims and
dismissed them without prejudice.
               On May 13, 2013, the Ninth Circuit Court of Appeals issued its
unpublished opinion affirming the federal court judgment. (Gonzalez v. City of Anaheim,
supra, 2013 U.S.App. Lexis 9607.)

                                              7
                         C. Allegations of the State Complaint
              Following the district court’s dismissal of the state law claims, Plaintiffs
filed the State Complaint, which asserted causes of action for (1) false arrest/false
imprisonment, (2) battery, (3) negligence, (4) wrongful death, and (5) violation of the
Bane Act.
              The State Complaint overlaps the Federal Complaint but provides more
detail. The State Complaint alleged the following:
              On September 25, 2009, Decedent was driving his car near the intersection
of Santa Ana Street and Bond Street in the City of Anaheim. Anaheim Police Officers
Daron Wyatt and Matthew Ellis ordered Decedent to stop. Decedent had committed no
crime and the officers did not have cause to stop Decedent. Both officers approached
Decedent’s car. Officer Ellis placed Decedent in a carotid restraint, and Officer Wyatt
struck him in the arms and head with a flashlight and punched him in the face. Decedent
never hit, punched, kicked, or threatened either police officer. Officer Wyatt then got
into Decedent’s car and fired a gun at Decedent’s head from six inches away. Decedent
suffered serious physical injuries and later died. Decedent was unarmed.
                                       D. Demurrer
              Defendants demurred to the State Complaint on the ground the federal
court judgment collaterally estopped Plaintiffs from pursuing their state law causes of
action. The trial court granted Defendants’ unopposed request for judicial notice of the
Federal Complaint, the district court’s order granting summary judgment, and the
judgment on the Federal Complaint.
              The trial court sustained Defendants’ demurrer without leave to amend, on
the following ground: “All five causes of action asserted in this action require a
determination as to whether Officers Wyatt and Ellis acted reasonably under the
circumstances. This issue has already been litigated and decided in [the federal court
action].”

                                              8
                                             III.

                    THE REQUIREMENTS OF COLLATERAL ESTOPPEL
                                 ARE SATISFIED.
                               A. Threshold Requirements
              “‘Collateral estoppel precludes relitigation of issues argued and decided in
prior proceedings. [Citation.] Traditionally, we have applied the doctrine only if several
threshold requirements are fulfilled. First, the issue sought to be precluded from
relitigation must be identical to that decided in a former proceeding. Second, this issue
must have been actually litigated in the former proceeding. Third, it must have been
necessarily decided in the former proceeding. Fourth, the decision in the former
proceeding must be final and on the merits. Finally, the party against whom preclusion is
sought must be the same as, or in privity with, the party to the former proceeding.
[Citations.]’ [Citation.]” (Hernandez, supra, 46 Cal.4th at p. 511.)
                          B. Requirements Two Through Five
              We start by addressing requirements two through five, and address the first
requirement (identity of issues) at length below in part C. Requirement two (actually
litigated) and requirement three (necessarily decided) are satisfied. In granting summary
judgment on Plaintiffs’ civil rights claims, the district court decided adversely to
Plaintiffs the issues whether Officers Wyatt and Ellis used excessive force against
Decedent, whether the officers acted reasonably under the circumstances, and whether
the officers’ conduct shocked the conscience under substantive due process standards.
Those issues were fully litigated in the district court. (See Hernandez, supra, 46 Cal.4th
at p. 511 [“For purposes of collateral estoppel, an issue was actually litigated in a prior
proceeding if it was properly raised, submitted for determination, and determined in that
proceeding”].) Litigation of those issues was necessary to a ruling on Defendants’
motion for summary judgment and resolving Plaintiffs’ federal civil rights claims.


                                              9
                The fourth requirement (finality) is satisfied. The judgment on the Federal
Complaint has been affirmed by the Ninth Circuit Court of Appeals and is final
notwithstanding the possibility of further proceedings before the Ninth Circuit or review
in the United States Supreme Court. (Collins v. D.R. Horton, Inc. (9th Cir. 2007) 505
F.3d 874, 882 [“a final judgment retains its collateral estoppel effect, if any, while
pending appeal”]; Tripati v. Henman (9th Cir. 1988) 857 F.2d 1366, 1367 [a pending
appeal does not affect a judgment’s finality for preclusion purposes].) “A federal
judgment ‘has the same effect in the courts of this state as it would have in a federal
court.’” (Younger v. Jensen (1980) 26 Cal.3d 397, 411; see also Calhoun v. Franchise
Tax Bd. (1978) 20 Cal.3d 881, 887 [“A federal judgment is as final in California courts as
it would be in federal courts”]; Martin v. Martin (1970) 2 Cal.3d 752, 761 [“A federal
court judgment has the same effect in the courts of this state as it would in a federal
court”].)
                The final requirement (privity of parties) is satisfied because the parties
against whom preclusion is sought—Plaintiffs—were also the plaintiffs in the federal
court action.
                         C. Requirement Two: Identity of Issues
       1. The Hernandez Opinion
                The “‘“identical issue” requirement addresses whether “identical factual
allegations” are at stake in the two proceedings, not whether the ultimate issues or
dispositions are the same. [Citation.]’ [Citation.]” (Hernandez, supra, 46 Cal.4th at
pp. 511-512.) In this case, the factual allegations resolved in federal court are identical to
those raised in the State Complaint and were necessary for Plaintiffs to recover under the
state law causes of action.
                Hernandez, supra, 46 Cal.4th 501, is on point. In Hernandez, the decedent
led City of Pomona police officers on a high-speed car chase until the decedent’s car
crashed. (Id. at p. 506.) The decedent got out of his car and ran away, with the police on

                                               10
foot in close pursuit. (Id. at p. 507.) According to one witness, the decedent lifted his
shirt to expose his waistline and yelled that he did not have a gun. (Ibid.) According to
one police officer, the decedent at one point reached toward his front pocket and yelled
that he had a gun. (Ibid.) One police officer broadcast over his radio that the decedent
had a gun. (Ibid.) A police dog was released and joined the pursuit. (Ibid.)
              The police dog caught up with the decedent, struck him in the shoulder, and
spun him around. (Hernandez, supra, 46 Cal.4th at p. 507.) According to one police
officer, as the dog struck the decedent, he reached toward his waistband and yelled, “‘I
got a gun’” or “‘Gun.’” (Ibid.) In response, the officer fired his gun at the decedent.
(Ibid.) The other police officers, hearing gunshots, assumed the officer was in a gun
battle with the decedent. (Ibid.) The officers fired a total of 37 shots, hitting the
decedent 22 times and killing him. (Ibid.) The decedent was unarmed. (Ibid.)
              The decedent’s parents and minor children, the plaintiffs, filed a complaint
in federal court against the City of Pomona and the police officers, seeking damages in
connection with the decedent’s death. (Hernandez, supra, 46 Cal.4th at pp. 507-508.)
The plaintiffs asserted federal civil rights claims under 42 United States Code
section 1983 and state law claims. (Hernandez, supra, p. 508.) The federal court
bifurcated the federal and state law claims, and the federal claims went to trial before a
jury, which rendered a verdict in favor of all but one of the police officers. (Ibid.) The
jury could not reach a verdict as to the remaining police officer, and the federal court
granted his motion for judgment as a matter of law, based on qualified immunity. (Ibid.)
The federal court declined to exercise supplemental jurisdiction and dismissed without
prejudice the plaintiffs’ state law claims. (Id. at p. 509.)
              The plaintiffs filed an action against the same defendants in superior court.
(Hernandez, supra, 46 Cal.4th at p. 509.) The complaint included a wrongful death claim
based on the same allegations the plaintiffs had set forth in the wrongful death claim of
their federal lawsuit. (Ibid.) The defendants demurred to the complaint on the ground

                                              11
that in the federal action, the issue of excessive and unreasonable force had been decided
in their favor and that decision barred the plaintiffs’ state law wrongful death cause of
action under collateral estoppel principles. (Ibid.) The trial court agreed with the
defendants on the issue of excessive force, but overruled the demurrer because, the court
concluded, the federal court judgment did not bar the plaintiffs from recovering under a
theory that the defendants failed to summon medical aid and prevented aid from being
rendered once it was available. (Id. at p. 510.) To expedite an appeal, the plaintiffs
dismissed with prejudice their wrongful death claim to the extent it was based on
allegations regarding medical aid. (Ibid.) The plaintiffs then appealed from the judgment
in the defendants’ favor. (Ibid.)
              The Court of Appeal reversed the judgment. (Hernandez, supra, 46 Cal.4th
at p. 510.) The Court of Appeal held the federal court judgment did preclude the
plaintiffs from recovering on the theory that the police officers failed to exercise
reasonable care in using deadly force. (Ibid.) The Court of Appeal then held, however,
the plaintiffs could proceed on the theory the officers failed to use reasonable care in
creating, through their preshooting conduct, a situation in which it was reasonable for
them to use deadly force. (Ibid.)
              The Supreme Court reversed the Court of Appeal. The Supreme Court held
that, “on the record and conceded facts here, the federal judgment collaterally estops
plaintiffs from pursuing their wrongful death claim, even on the theory that the officers’
preshooting conduct was negligent.” (Hernandez, supra, 46 Cal.4th at p. 506.) The court
explained that the issue whether the officers exercised reasonable care in the use of
deadly force was raised, submitted for decision, and actually decided against the plaintiffs
in the federal action in resolving their claims under 42 United States Code section 1983.
(Hernandez, supra, at p. 512.) The court rejected the plaintiffs’ argument that the
standard of reasonableness in a section 1983 action based on excessive force is not the



                                             12
same as the standard of reasonableness applicable in a negligence action under California
law. (Id. at p. 513.)
              Although the federal jury did not make a finding on the officers’ conduct
before the shooting, the Supreme Court concluded that, in light of the finding by the
federal jury that the shooting was reasonable, “liability in this case may not be based on
the officers’ alleged preshooting negligence.” (Hernandez, supra, 46 Cal.4th at
pp. 517-518.) The officers had probable cause to arrest the decedent and therefore did
not act unreasonably by making the decision to pursue him. (Id. at pp. 518-519.)
Various California statutes protected the officers from civil liability based on the manner
in which they carried out the pursuit. (Ibid.)
       2. Plaintiffs’ State Law Causes of Action
              The federal court judgment collaterally estops Plaintiffs from pursuing their
wrongful death and negligence causes of action. Here, as in Hernandez, the issue
whether Officers Wyatt and Ellis exercised reasonable care in the use of deadly force was
raised, submitted for decision, and actually decided against Plaintiffs in the federal action
in resolving their claims under 42 United States Code section 1983. The district court, in
granting summary judgment, adjudicated the issues whether Officers Wyatt and Ellis
used excessive force, acted reasonably under the circumstances, and engaged in conduct
that shocked the conscience under substantive due process standards. In affirming the
federal court judgment, the Ninth Circuit concluded the officers did not use deadly force
and had probable cause to believe Decedent posed a significant threat of causing death or
serious injury to them or to others. (Gonzalez v. City of Anaheim, supra, 2013 U.S.App.
Lexis 9607 at pp. *12, *16.)
              Plaintiffs argue the district court’s conclusion the officers acted reasonably
under the circumstances did not extend to their conduct before shooting Decedent. To
the contrary, the district court rejected Plaintiffs’ argument the officers acted recklessly
and negligently before the shooting, and found that “none of the Officers’ actions prior to

                                              13
the shooting constituted an independent Fourth Amendment violation.” On the issue of
the officers’ prior conduct, the Ninth Circuit concluded: “[Decedent]’s representatives
argue that the shooting was provoked by the officers’ prior conduct. As a result, they
claim we should hold the shooting unreasonable. However, we have held that in order
for an officer’s conduct to render an otherwise reasonable response unreasonable, the
prior conduct must itself be an independent constitutional violation. [Citation.] Because
the officers’ prior conduct never amounted to a constitutional violation, the shooting was
not unreasonable as a result.” (Gonzalez v. City of Anaheim, supra, 2013 U.S.App. Lexis
9607 at pp. *16-*17.) Thus, “in light of the finding [by the federal court] that the
shooting was reasonable, liability in this case may not be based on the officers’ alleged
preshooting negligence.” (Hernandez, supra, 46 Cal.4th at p. 518.)
              The federal court judgment also collaterally estops Plaintiffs from pursuing
their battery and false arrest/false imprisonment causes of action. A title 42 United States
Code section 1983 claim has been described as the federal counterpart of a state law
cause of action for battery or wrongful death. (Yount v. City of Sacramento (2008) 43
Cal.4th 885, 902.) A common law battery cause of action against a police officer making
an arrest or detention requires proof the officer used unreasonable force. (Ibid., citing
Edson v. City of Anaheim (1998) 63 Cal.App.4th 1269, 1273-1274.) In the false
arrest/false imprisonment cause of action, Plaintiffs alleged Officers Wyatt and Ellis
deprived Decedent of his freedom of movement “by use of force, threats of force,
menace, fraud, deceit, and unreasonable duress,” and detained Decedent without probable
cause.
              The Federal Complaint alleged a claim for civil rights violation based on
“unreasonable search and seizure—detention and arrest” (capitalization omitted), the
district court adjudicated the issue whether Officers Wyatt and Ellis used excessive or
unreasonable force in placing Decedent in a carotid restraint and striking him, and the
Ninth Circuit affirmed. The officers had probable cause to make a traffic stop, and, as

                                             14
the district court concluded, the officers’ actions before the shooting did not constitute an
independent Fourth Amendment violation. When the officers approached Decedent, he
refused to comply with their orders to unclench his fists and demonstrate he was
unarmed. Thus, under principles of collateral estoppel, the federal court judgment bars
Plaintiffs from recovering for false arrest/false imprisonment.
              Plaintiffs’ fifth cause of action asserted a violation of the Bane Act, which
is cited in the State Complaint as Civil Code section 51.7. The “‘Tom Bane Civil Rights
Act,’” or the “‘Bane Act,’” is codified at Civil Code section 52.1, while section 51.7 is
commonly known as the “‘Ralph Act’” or the “‘Ralph Civil Rights Act.’” (Venegas v.
County of Los Angeles (2004) 32 Cal.4th 820, 845 (conc. opn. of Baxter, J.).) The fifth
cause of action alleged that Officers Wyatt and Ellis “interfered with or attempted to
interfere with the rights of DECEDENT to be free from unreasonable searches and
seizures, and to be free from state actions that shock the conscience, by threatening or
committing acts involving violence, threats, coercion, or intimidation.” These allegations
                                    1
track section 52.1, subdivision (a).
              “Civil Code section 52.1 authorizes an action at law, a suit in equity, or
both, against anyone who interferes, or tries to do so, by threats, intimidation, or
coercion, with an individual’s exercise or enjoyment of rights secured by federal or state
law.” (Jones v. Kmart Corp. (1998) 17 Cal.4th 329, 331.) “A defendant is liable if he or
she interfered with or attempted to interfere with the plaintiff’s constitutional rights by


 1
    Civil Code section 52.1, subdivision (a) provides, in relevant part: “If a person or
persons, whether or not acting under color of law, interferes by threats, intimidation, or
coercion, or attempts to interfere by threats, intimidation, or coercion, with the exercise
or enjoyment by any individual or individuals of rights secured by the Constitution or
laws of the United States, or of the rights secured by the Constitution or laws of this state,
the Attorney General, or any district attorney or city attorney may bring a civil action for
injunctive and other appropriate equitable relief in the name of the people of the State of
California, in order to protect the peaceable exercise or enjoyment of the right or rights
secured.”

                                              15
the requisite threats, intimidation, or coercion.” (Shoyoye v. County of Los Angeles
(2012) 203 Cal.App.4th 947, 956.)
              In the fifth cause of action, Plaintiffs alleged that Officers Wyatt and Ellis
interfered with Decedent’s Fourth Amendment right to be free from unreasonable
searches and seizures, and substantive due process rights to be free from state actions that
shock the conscience. The district court found against Plaintiffs on their civil rights
claims, which included claims of unreasonable search and seizure, excessive force, and
violation of substantive due process. As a consequence, Plaintiffs are collaterally
estopped from pursuing their cause of action under Civil Code section 52.1.


                                             IV.
                                       DISPOSITION
              The judgment is affirmed. Respondents shall recover costs incurred on
appeal.




                                                   FYBEL, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



IKOLA, J.




                                             16